Title: To Thomas Jefferson from Henry Lee, 25 May 1826
From: Lee, Henry
To: Jefferson, Thomas

dear sir25th May 1826I have read with great satisfaction your letter of the 15th and most heartily thank you for the cordiality of its spirit, the value of its details; for the liberal estimate you place upon my motives, and the fairness of your expressions, respecting my father. In attempting to do justice to you, and ascertain and communicate in his name, the truth, I am sure, if such things can reach here now, I shall affect him with pleasure. I have followed your reference to Girardin, and shall make use of the explanations there given; but in order to possess myself more completely & hastily of the documents to which he had access, I shall endeavour to visit charlottesville in the course of the 1st week of next month, that I may pay my respects to you and look upon the precious records which you so kindly offer to shew me.Upon refering to Lee’s memoirs I find that your impression respecting the account there given of Simcoes expedition up the northern  branch of James River about the time that Tarleton was detached up the northern, is not accurate. It is not said by Lee that Simcoe either penetrated to N. London or designed to go further than in pursuit of Baron Steuben, who was understood to be at the point of Fork with stores & a body of recruits for Greenes army. Lees account of Simcoes object & conduct is precisely like that of Girardin p. 496—& the latter is evidently taken from the former about 5 or 6 weeks afterwards, when Cornwallis had crossed to the S side of James River near James Town—Lee relates that he detached Tarleton to the County of Bedford with a view of destroying a collection of stores or arms at new London—which I find is in Campbell, but immediately opposite to Bedford—& that after finding nothing to destroy  at N. London, he rejoined Lord Cornwallis at Suffolk. This is also related by Girardin, and is so faithfully copied from Lee that Lee’s expression “in the county of Suffolk”, a strange blunder for a virginian, is retained by Girardin (p. 514)In order that I may not interrupt you while attending to any other subject, and may be able to effect the object of my trip at the least possible sacrifice of your time I shall take the liberty of informing you of the day precisely on which I shall reach CharlottesvilleI remain with unfeigned respect and veneration your obt & humble sevtH. Lee 